Order entered March 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00891-CV

                 FIRST BANK & TRUST COMPANY, ET AL., Appellants

                                              V.

      CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                                          ORDER
       Asserting, in part, that the parties have scheduled mediation for April 29, 2015,

appellants have filed an unopposed motion to extend the time to file their reply brief. We

GRANT the March 24, 2015 motion and ORDER appellants to file either their reply brief or a

motion to dismiss the appeal no later than May 28, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE